Citation Nr: 1728805	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantry Badge, the Purple Heart Medal and the Bronze Star Medal with "V" device.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that granted service connection and a 30 percent rating for PTSD, effective July 10, 2008, and granted service connection and a noncompensable rating for bilateral hearing loss, effective July 10, 2008.  

In September 2010, the Veteran appeared at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  

In a July 2013 decision, the Board remanded this appeal.  In a March 2016 decision, the Board granted a 50 percent rating for the Veteran's service-connected PTSD.  The Board also remanded the claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss, for further development.  

The Veteran then appealed the Board's March 2016 decision, as to the issue of entitlement to an initial rating higher than 50 percent for PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the parties (the Veteran and the VA Secretary) filed a Joint Motion for Partial Remand (Joint Motion) which requested that the Board's decision, as to that issue, be vacated and remanded.  An October 2016 Court Order granted the motion.  

In May 2017, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD, as well as the issue of entitlement to a TDIU, for further development.  

As noted above, in May 2017, the Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD, as well as the issue of entitlement to a TDIU, for further development.  The Board notes, however, that those issues have not yet been recertified to the Board.  Additionally, it appears that the RO is in the process of developing evidence in regard to those issues.  Thus, the RO should complete development of those issues and recertify them to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2016, partly to obtain copies of the Veteran's audiogram, and any other pertinent treatment records related to his bilateral hearing loss, from S. Mitsopoulos, M.D.  

In the March 2016 remand, the Board specifically indicated that a July 2013 statement from Dr. Mitsopoulos, M.D., noted that the Veteran's hearing was evaluated in his office with a screening audiogram that confirmed high frequency loss in the ranges of 3000 to 5000 Hertz.  The Board reported that Dr. Mitsopoulos also stated that the Veteran was referred for further treatment and evaluation, and that, unfortunately, it was determined that the hearing loss and secondary tinnitus would be permanent.  The Board also indicated that a prior August 2008 statement from Dr. Mitsopoulos essentially provided the same information in regard to the Veteran's bilateral hearing loss.  

Pursuant to the March 2016 Board remand, in an August 2016 fax request, the RO requested medical records from Dr. Mitsopoulos.  The RO did not specifically request any audiograms from Dr. Mitsopoulos, to include the audiogram referred to in his July 2013 and August 2008 statements, respectively.  

In August 2016, the office of Dr. Mitsopoulos provided treatment records.  There was a notation that all available records were attached, but also, that other records, from April 1999 to the present, had been provided since the Veteran had been a patient since April 1999.  The Board notes, however, that none of the records provided by Dr. Mitsopoulos include any audiograms, to specifically include the audiogram referred to his July 2013 and August 2008 statements, respectively, and requested by the Board in the March 2016 remand.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the March 2015 Board remand has not been substantially accomplished, the Board finds it necessary to again remand the Veteran's claim to obtain any copies of the Veteran's audiograms, to include the audiogram referred to in the July 2013 and August 2008 statements, respectively, from Dr. Mitsopoulos.  

Additionally, pursuant to 38 C.F.R. § 4.85(a) (2016), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  If audiograms, to include the audiogram referred to in the July 2013 and August 2008 statements, respectively, are obtained from Dr. Mitsopoulos, he should be asked to indicate if the Maryland CNC word list was used, and if so, what was the Maryland CNC percentage during audiological testing, and if any such evaluation was performed by a state-licensed audiologist.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain any copies of the Veteran's audiograms from S. Mitsopoulos, M.D., to specifically include the audiogram referred to in his July 2013 and August 2008 statements, respectively, as well as any other pertinent treatment records related to the Veteran's bilateral hearing loss.  In regard to any such audiograms, Dr. Mitsopoulos should also be asked to indicate (i) if the Maryland CNC word list was used, and if so, what was the Maryland CNC percentage, and (ii) if any such audiograms were performed by a state-licensed audiologist.  

2.  Ask the Veteran to identify all other medical providers who have treated him for his service-connected bilateral hearing loss since June 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.  

3.  Notify the Veteran that he may submit lay statements from individuals who may have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his hearing loss symptoms, as well as the impact of those symptoms on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  Finally, readjudicate the issue on appeal.  If any the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

